Case 1i8-ev-04022-ARR-RML Document 17 Filed 02/09/20 Page 1 of 8 PagelD #: 56

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

a a el x
DEVAN BILLUPS,
STIPULATION OF
Plaintiff, CONFIDENTIALITY
AND PROTECTIVE
-against- ORDER
CITY OF NEWYORK, etal., 18 CV 4023 (ARR) (RML) .
: Defendants.
|
we -- x

 

WHEREAS, pursuant to Rule 26 of the Federal Rules of Civil Procedure,
defendant City of New York must disclose certain documents and information to plaintiff,
WHEREAS, pursuant to Rules 33 and 34 of the Federal Rules of Civil

Procedure, plaintiff may seek certain documents and information from defendant City pursuant

to plaintiff's discovery demands in this action;

WHEREAS, defendant City deems this information and these documents

confidential, private and/or subject to a law enforcement and/or governmental privileges and/or

other applicableiprivileges;

WHEREAS, good cause exists for the entry of an order pursuant to Rule 26(c) of

the Federal Rules of Civil Procedure;

WHEREAS, defendant City objects to the production of those documents unless

appropriate protection for their confidentiality is assured;

NOW, THEREFORE, IT 1S HEREBY STIPULATED AND AGREED, by
and between the, attorneys for plaintiff and all defendants that documents shall be produced in

accordance withthe terms set forth below:

4

te

 
Case Ad 8-cy-04P23-ARR-RML Document i? Filed 02/03/20 Page 2 of 8 PagelD 4:5?

My
'

1; This “Action” shall mean Devan Billups v. City of New York, et al., 18 CV

4023, filed in the Eastern District of New York.

2. As used herein, without waiving the right to later interpose objections

concerning these documents, “Confidential Materials” shall mean:

(A) New York City Department of Correction (“DOC”), New York City Health

: and Hospitals Corporation (“HHC”), and/or Physician Affiliate Group of

: New York (“PAGNY”) employment/personnel and disciplinary-related
records, including photographs and other personal identifying information,
and records of investigations regarding the conduct of Members of Service
of the DOC conducted by the DOC, the Investigation Division, or other
agencies;

(3) DOC training materials;

© Any DOC documents produced as part of municipal liability discovery;

(D) Any video taken with a DOC issued camera or by a member of DOC;

(B) Other documents and information that may in good faith, during the
pendency of this litigation, be designated “Confidential Materials” by
defendant City or the Court.

3. The documents and information as defined in Paragraph 2 shall not be deemed

“Confidentiai Materials” to the extent, and only to the extent, that they are: (a) obtained by
plaintiff from sdiurces other than defendant City, or (b) are otherwise publicly available.

4. Defendant City shall designate particular documents “Confidential Materials”

by labeling such documents “Confidential” and/or by designating such documents by bates

number in a writing directed to plaintiff's counsel.

 
Case T:18-cv-0407?S-ARR-RML Document lL? Pied 02/03/29 Page 3 of & Pagelb ff: 58

5, Defendant City shall have a reasonable time to inspect and designate as
“Confidential Materials” documents sought from third parties.

6. Any documents produced by a non-party by request or pursuant to a
subpoena in this Matter and that are designated as Confidential Materials by defendant City shall
be governed by the terms of this Stipulation of Confidentiality and Protective Order.

1, Defendant City reserves the right to designate any document confidential
pursuant to this; Stipulation of Confidentiality and Protective Order if necessary after production
of such documents to Plaintiff.

&. Inadvertent production of any document or information which is
privileged, confidential, and/or was prepared in anticipation of litigation, is otherwise immune
from discovery,'shall not constitute a waiver of any privilege or confidentiality or of another
ground for objecting to discovery with respect to that document, or its subject matter, or the
information contained therein, or of the disclosing party’s right to object to the use of any such
document or the information contained therein during any proceeding in this litigation or
otherwise,

9, If a party objects to the designation of particular documents as
“Confidential Materials,” that party shall state such objection in writing to the designating party,
and the parties shall endeavor in good faith to resolve such an objection. If such an objection
cannot be resolyed, then, within fifteen (15) days of receiving the response to the objection to the
material’s classification as confidential, the objecting party shall seek judicial intervention, Any

such materials or information shall remain confidential until the parties resolve the objection or

there is a resolution of the designation by the Court.

 
Case 1:18-cv-04023-ARR-RML Document i’ Filed 02/0/20 Page 4 of 8 Pagel fh Se

al

10. Confidential Materials may not be used for any purpose other than for the
preparation or presentation of this Matter.

Li. Plaintiffs attorneys shall not disclose the Confidential Materials to any
person other than a party, an attorney of record for that party, or any member of the staff of that
attorney’s office, except under the following conditions:

a. Disclosure may be made only if necessary to the preparation or presentation of

the party’s case in this Matter, to those individuals described in the

i subparagraphs below.

b: Disclosure before trial may be made only to a party, to an expert who has been

fl retained or specially employed by a party’s attorney in anticipation of

: litigation or preparation for this Matter, to a witness at deposition, or to the

. Court.

c, Before any disclosure is made to a person listed in subparagraphs (a) and (b)

above (other than to the Court), the disclosing party’s attorney shall provide

each such person with a copy of this Stipulation of Confidentiality and
Protective Order for review, and such person shall consent in writing, in the
form annexed hereto as Exhibit A, not to use the Confidential Materials for

° any purpose other than in connection with the prosecution of this case and not

to further disclose the Confidential Materials except in testimony taken in this

"case.

12. Deposition testimony and exhibits concerning any Confidential Materials
which reveals the contents of such materials shall be deemed confidential, and the transcript of

such testimony, together with any exhibits referred to therein, shall be separately bound, with a

 
Case bif-ov-04023-ARR-RML Document 1? Fred 02/03/20 Page 5 of 8 PagelD #: 60

cover page prominently marked “CONFIDENTIAL.” Such portion of the transcript shall be

deemed to be Confidential Materials within the meaning of this Stipulation of Confidentiality

and Protective Order.

13, [f any paper which incorporates any Confidential Materials or reveals the
contents thereofiis filed in this Court, those portions of the papers shall be filed under seal, in
accordance with the rules of the District Court in which the Matter is filed and/or the Individual
Rules of the judge to whom the papers are directed.

14. | Where the confidential information is not material to issues addressed in
court submissions and the parties agree in writing that the redaction of personal, confidential
and/or identifying information would be sufficient to protect the interests of parties or non-
parties, the parties may file redacted documents without further order of the Court.

15. Within 30 days after the termination of this Action, including any appeals, the
“Confidential Materials,” including all copies, notes, and other materials containing or referring
to information derived therefrom (other than the Court’s copies of such materials), shall be
returned to defendants’ attorneys or, upon defendants’ attorneys’ consent, destroyed; except that
plaintiff's counsel shal] retain one copy of the Confidential Materials, and any Confidential
Materials containing plaintiffs attorney work product, to the extent required to comply with
applicable law or regulation, so long as appropriate and reasonable safeguards (at least as
stringent as those used to protect plaintiff's own information of like nature) are imposed to
prevent the use of the Confidential Materials for any other purpose. Confidential Materials which
were uploaded to a database or review platform, including any backups, and which cannot

reasonably be deleted, must be quarantined and secured to prohibit access to the Confidential

Materials, i

 
Case 118-cv-04023-ARR-RML Document i? Fried G2/0S/20 Page 6 af 8 PagelD # 61

i

16. Nothing in this Stipulation of Confidentiality and Protective Order shall be
construed to limit Defendant City’s use of its own Confidential Materials in any manner.

17. This Stipulation of Confidentiality and Protective Order will survive the
termination of the litigation and will continue to be binding upon all persons to whom
Confidential Materials are produced or disclosed. All documents or information that have been
deemed confidential pursuant to this order, including all copies and non-conforming copies
thereof, shall remain confidential for all time. Once the Matter has been resolved, including all
appeals, the Canfidential Materials, including all copies and non-conforming copies thereof,

shall not be used by Plaintiff or anyone receiving confidential documents pursuant to paragraph

10 herein, for any purpose without prior Court approval.

18. This Stipulation of Confidentiality and Protective Order shall be binding

upon the parties,immediately upon signature and shall be submitted to the Court for entry as an

Order. w
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

it

 
Case 1:16-cyv-04025-ARR-RML.

Document 17

Mlec 02/03/20

Case 1:18-cv-04023-ARR-RML Document 20 Filed 02/03/20 Page 7 of 8 PagelD #: 74

Page 7 of 8 PagelD if G2

19, The terms of this Stipulation of Confidentiality and Protective Order shall

be binding upon all current and future parties to this Matter and their counsel,

as tg Uinta 2020

New Yor New York

Pate:

ALAN D. LEVINE

Attorney for Plaintiff

80-02 Kew Gardens Road, Suite 307
Kew Gardens, New York i1415

ff
By: Mid) €. ee By:

Alan D. Levine

JAMES E. JOHNSON
Corporation Counsel of the
City of New York
Attorney for Defendant City
100 Church Street, 34 Floor
New York, New York 10007

_— Patttas, 8, fai bn

Kathleen D. Reilly
Assistant Corporation Counsel

$0 ORDERED:

Lebel A,

HON. ROBERT M. LEVY” ,
UNITED STATES MAGISTRATE JUDGE

Dated: 2./ - , 2020

 
Case 1:18-cv-04023-ARR-RML Document 20 Filed 02/03/20 Page 8 of 8 PagelD #: 75

Case llf-ev-04023-ARR-RML Document 1? Filed 02/03/20 Page 8 of 8 PagelD ih G3

EXHIBIT A
The undersigned hereby acknowledges that s/he has read the Stipulation of Confidentiality and
Protective Order dated 2020, entered into the Matter entitled Devan Billups v. City
of New York, etal,, 18 CV 4023 (ARR) (RML), understands the terms thereof. The undersigned
agrees not to use the Confidential Materials defined therein for any purpose other than in

connection with the prosecution of this case, and will not further disclose the Confidential

Materials except in testimony taken in this case.

 

Date: Signature:

! Print Name:

 

Occupation:

 

 
